 1 DOWNEY BRAND LLP
   KEVIN M. O’BRIEN (Bar No. 122713)
 2 kobrien@downeybrand.com
   MEREDITH E. NIKKEL (Bar No. 254818)
 3 mnikkel@downeybrand.com
   BRIAN E. HAMILTON (Bar No. 295994)
 4 bhamilton@downeybrand.com
   SAMUEL BIVINS (Bar No. 300965)
 5 sbivins@downeybrand.com
   621 Capitol Mall, 18th Floor
 6 Sacramento, California 95814
   Telephone:   916.444.1000
 7 Facsimile:   916.444.2100

 8 Attorneys for Defendants-Intervenors
   RECLAMATION DISTRICT NO. 108, et al.
 9 TEHAMA-COLUSA CANAL AUTHORITY

10 SOMACH SIMMONS & DUNN
    A Professional Corporation
11 STUART L. SOMACH (Bar No. 090959)
   ssomach@somachlaw.com
12 ANDREW M. HITCHINGS (Bar No. 154554)
   ahitchings@somachlaw.com
13 BRITTANY K. JOHNSON (Bar No. 282001)
   bjohnson@somachlaw.com
14 JARED S. MUELLER (Bar No. 257659)
   jmueller@somachlaw.com
15 500 Capitol Mall, Suite 1000
   Sacramento, California 95814
16 Telephone:     (916) 446-7979
   Facsimile:     (916) 446-8199
17
   Attorneys for Defendants-Intervenors
18 GLENN-COLUSA IRRIGATION DISTRICT, et al.

19                        UNITED STATES DISTRICT COURT

20                       EASTERN DISTRICT OF CALIFORNIA

21

22 PACIFIC COAST FEDERATION OF            No. 1:20-CV-00431-DAD-SAB
   FISHERMEN’S ASSOCIATION, et al.,
23                                        STIPULATION AND ORDER REGARDING
              Plaintiffs,                 INTERVENTION OF CITY OF REDDING
24                                        AND KNIGHTS LANDING INVESTORS,
         v.                               LLC
25
   WILBUR ROSS, et al.,
26
              Defendants.
27

28
     1612891v2                                                     Case No. 1:20-cv-00431
                    STIPULATION AND ORDER REGARDING INTERVENTION
 1               This stipulation is entered into by Plaintiffs Pacific Coast Federation of Fishermen’s

 2 Association, Institute for Fisheries Resources, Golden State Salmon Association, Natural Resources

 3 Defense Council, Defenders of Wildlife, and Bay.Org d/b/a The Bay Institute (“Plaintiffs”);

 4 Defendants Wilbur Ross, in his official capacity as Secretary of Commerce; Chris Oliver, in his

 5 official capacity as Assistant Administrator for Fisheries at the National Oceanic and Atmospheric

 6 Administration; National Marine Fisheries Service; David Bernhardt, in his official capacity as

 7 Secretary of Interior; Aurelia Skipwith, in her official capacity as Director of the U.S. Fish and

 8 Wildlife Service; U.S. Fish and Wildlife Service; Brenda Burman, in her official capacity as

 9 commissioner of Reclamation; and U.S. Bureau of Reclamation (“Federal Defendants”);

10 Defendant-Intervenors San Luis & Delta-Mendota Water Authority and Westlands Water District

11 (“SLDMWA and Westlands”); Defendant-Intervenors the State Water Contractors (“SWC”);

12 Defendant-Intervenor Tehama-Colusa Canal Authority (“TCCA”); Defendant-Intervenors

13 Sacramento River Settlement Contractors (“SRS Contractors”)1; City of Redding (“Redding”); and

14 Knights Landing Investors, LLC (“KLI”). Plaintiffs, Federal Defendants, SLDMWA and

15 Westlands, SWC, TCCA, SRS Contractors, Redding, and KLI are collectively referred to

16 hereinafter as the “Parties.”

17                                                    RECITALS

18               WHEREAS, Plaintiffs filed the instant action naming only Federal Defendants as

19 defendants. ECF No. 1.

20               WHEREAS, the Court granted SLDMWA and Westlands’ motion for permissive

21 intervention. ECF No. 37.

22

23

24
     1
         The SRS Contractors constitute the following parties currently in this case: Reclamation District No. 108;
25 Sutter Mutual Water Company; Natomas Central Mutual Water Company; River Garden Farms Water
     Company; Pleasant Grove-Verona Mutual Water Company; Pelger Mutual Water Company; Meridian
26 Farms Water Company; Henry D. Richter, et al.; Howald Farms, Inc.; Oji Brothers Farm, Inc.; Oji Family
     Partnership; Carter Mutual Water Company; Windswept Land and Livestock Company; Maxwell Irrigation
27 District; Beverly F. Andreotti, et al.; Tisdale Irrigation and Drainage Company; Princeton-Codora-Glenn
     Irrigation District; Provident Irrigation District; Glenn-Colusa Irrigation District; Reclamation District No.
28 1004; David and Alice teVelde Family Trust; Pelger Road 1700, LLC,; Conway Preservation, LLC; and
     Anderson Cottonwood Irrigation District.
     1612891v2                                                                               Case No. 1:20-cv-00431
                               STIPULATION AND ORDER REGARDING INTERVENTION
 1               WHEREAS, the Court granted the SRS Contractors and TCCA’s intervention pursuant to

 2 the terms of a stipulation with all Parties. ECF No. 102.

 3               WHEREAS, the Court granted SWC’s motion for permissive intervention. ECF No. 122.

 4               WHEREAS, Redding and KLI also hold Sacramento River Settlement Contracts with the

 5 United States, and if granted intervention, they will be included and treated as two of the

 6 SRS Contractors moving forward. In order to avoid the necessity of briefing a motion for Redding

 7 and KLI to intervene, the Parties agree that Redding and KLI should be granted leave to

 8 permissively intervene in this case as part of the SRS Contractors’ group, albeit with Plaintiffs’

 9 position being that certain additional reasonable limitations are and will be necessary to ensure that

10 their intervention does not unduly prejudice Plaintiffs or delay the efficient resolution of this case.

11               NOW, THEREFORE, it is hereby stipulated by and between the Parties, through their

12 respective counsel, as follows:

13               Redding and KLI shall be granted permissive intervention in this action, subject to all of

14 the agreements, terms, and conditions applicable to the SRS Contractors as set forth in the Court’s

15 Order granting the SRS Contractors’ intervention. ECF No. 102. The inclusion of Redding and

16 KLI as intervening SRS Contractors shall not modify any of the existing terms and conditions

17 applicable to the SRS Contractors’ intervention.

18 DATED: March 31, 2020                            GLEN H. SPAIN

19                                                  By:          /s/ Glen H. Spain
                                                                            GLEN H. SPAIN
20                                                        Attorney for Plaintiffs PACIFIC COAST
                                                          FEDERATION OF FISHERMEN'S
21                                                        ASSOCIATIONS and INSTITUTE FOR
22                                                        FISHERIES RESOURCES

23
     DATED: March 31, 2020                          ALTSHULER BERZON LLP
24                                                  By:          /s/ Barbara J. Chisholm
25                                                                     BARBARA J. CHISHOLM
                                                          Attorneys for Plaintiffs GOLDEN STATE
26                                                        SALMON ASSOCIATION; NATURAL
                                                          RESOURCES DEFENSE COUNCIL, INC.;
27                                                        DEFENDERS OF WILDLIFE; and BAY.ORG d/b/a
                                                          THE BAY INSTITUTE
28
     1612891v2                                                                           Case No. 1:20-cv-00431
                               STIPULATION AND ORDER REGARDING INTERVENTION
 1 DATED: March 31, 2020              DOWNEY BRAND LLP

 2                                    By:            /s/ Meredith E. Nikkel
                                                          MEREDITH E. NIKKEL
 3                                          Attorneys for Defendants-Intervenors
                                            RECLAMATION DISTRICT NO. 108, SUTTER
 4                                          MUTUAL WATER COMPANY; NATOMAS
 5                                          CENTRAL MUTUAL WATER COMPANY;
                                            RIVER GARDEN FARMS WATER COMPANY;
 6                                          PLEASANT GROVE-VERONA MUTUAL
                                            WATER COMPANY; PELGER MUTUAL
 7                                          WATER COMPANY; MERIDIAN FARMS
                                            WATER COMPANY; HENRY D. RICHTER,
 8                                          et al.; HOWALD FARMS, INC.; OJI BROTHERS
 9                                          FARM, INC.; OJI FAMILY PARTNERSHIP;
                                            CARTER MUTUAL WATER COMPANY;
10                                          WINDSWEPT LAND AND LIVESTOCK
                                            COMPANY; MAXWELL IRRIGATION
11                                          DISTRICT; BEVERLY F. ANDREOTTI, et al.;
                                            TISDALE IRRIGATION AND DRAINAGE
12                                          COMPANY; PROVIDENT IRRIGATION
13                                          DISTRICT; PRINCETON-CODORA-GLENN
                                            IRRIGATION DISTRICT; and TEHAMA-
14                                          COLUSA CANAL AUTHORITY

15
     DATED: March 31, 2020            SOMACH SIMMONS & DUNN
16
                                      By:          /s/ Jared Mueller
17                                                          JARED MUELLER
                                            Attorneys for Defendants-Intervenors GLENN-
18
                                            COLUSA IRRIGATION DISTRICT;
19                                          RECLAMATION DISTRICT NO. 1004;
                                            CONAWAY PRESERVATION GROUP, LLC;
20                                          DAVID AND ALICE teVELDE FAMILY
                                            TRUST; PELGER ROAD 1700, LLC;
21                                          ANDERSON-COTTONWOOD IRRIGATION
                                            DISTRICT; CITY OF REDDING; and KNIGHTS
22
                                            LANDING INVESTORS, LLC
23

24 DATED: March 31, 2020              U.S. DEPARTMENT OF JUSTICE ENVIRONMENT
                                      & NATURAL RESOURCES DIVISION
25                                    WILDLIFE & MARINE RESOURCES SECTION
26                                    By:       /s/ Lesley Lawrence-Hammer
                                                LESLEY LAWRENCE-HAMMER
27                                                Attorneys for Federal Defendants
28
     1612891v2                                                        Case No. 1:20-cv-00431
                      STIPULATION AND ORDER REGARDING INTERVENTION
 1 DATED: March 31, 2020            KRONICK, MOSKOVITZ, TIEDEMANN & GIRARD

 2                                  By:          /s/ Daniel J. O'Hanlon
                                                       DANIEL J. O'HANLON
 3                                        Attorneys for Defendant-Intervenors SAN LUIS &
                                          DELTA-MENDOTA WATER AUTHORITY and
 4                                        WESTLANDS WATER DISTRICT
 5

 6 DATED: March 31, 2020            VAN NESS FELDMAN LLP
                                    By:          /s/ Jenna R. Mandell-Rice
 7
                                                     JENNA R. MANDELL-RICE
 8                                        Attorneys for Defendant-Intervenor
                                          THE STATE WATER CONTRACTORS
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
     1612891v2                                                       Case No. 1:20-cv-00431
                    STIPULATION AND ORDER REGARDING INTERVENTION
 1                                                     ORDER

 2               Pursuant to the Parties’ Stipulation, the Court hereby grants the City of Redding and

 3 Knights Landing Investors, LLC, intervention pursuant to the terms of the Stipulation.

 4
     IT IS SO ORDERED.
 5

 6
           Dated:      March 31, 2020
                                                           UNITED STATES DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
     1612891v2                                                                          Case No. 1:20-cv-00431
                               STIPULATION AND ORDER REGARDING INTERVENTION
